Title: From George Washington to Colonel Richard Parker, 7 May 1779
From: Washington, George
To: Parker, Richard



Sir
[Middlebrook, 7 May 1779]

You will proceed immediately with the Officers mentioned in the List herewith delivered to Philadelphia. As soon as you arrive there, you will wait upon the Honorable Richard Henry Lee—Henry Laurens and Thomas Burke Esqrs Members of Congress and inform them, that you are going with sundry Other Officers to take charge of the Virginia Levies—and inquire whether they have any particular commands for you. After you have done this, if you do not receive contrary orders from them, You will proceed with the Officers by the most expeditious route to Alexandria or to Fredericksburg as circumstances may require, at one of which places it is expected, you will meet Brigadier General Scott, under whose command you will put yourselves and receive his Instructions for your future conduct. If General Scott should not be at either of these places, of which you will probably hear when you reach the first, you will advise him of your arrival in Virginia by Express, and request his directions.
As there are Other Officers to be employed in the service on which you are going, besides those who proceed immediately with you from hence, as you will perceive by the List; It will be expedient for you to send One or two Officers from Philadelphia by the way of Lancaster—York—Frederick Town and Winchester, that they may fall in with them in case they should be returning on this route to Camp—and notify them of the command to which they are appointed and the place at which they are to assemble.
The baggage of All the Officers mentioned in the List, ought to be carried, and for this purpose—Waggons must be provided; but if these cannot be immediately ready—You will not wait, but will proceed, leaving One or Two Officers to follow with them, with such directions as you may deem necessary.
The necessary Expences of the party to the place or places of Rendezvous for the Levies, will be allowed and paid by the public—and to this end exact and regular accounts of the same should be kept. The prudence and discretion of the Officers will naturally suggest the propriety and necessity of the strictest œconomy and therefore I need not add on this head.
As the service requires that the Levies should be organized and officered as soon as possible—I am convinced that this consideration will prompt the whole to the greatest dispatch. My best wishes attend you All. Given at Head Qrs at Middle Brook this 7th day of May 1779.
